REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/05/2021 has been entered.  Claims 1-20 are pending in this Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and a system of operating a wireless communication network to share a wireless resource block that comprises a same time interval and a same radio subcarrier, the method comprising: for a first set of User Equipment (UEs), determining first UE locations, determining UE correlation factors between the first set of the UEs based on the first UE locations, associating the UE correlation factors with Three-Dimensional (3D) geographic containers based on the first UE locations, and generating container correlation factors for the Three-Dimensional (3D) geographic containers responsive to the associations; for a second set of the UEs, determining second UE locations, identifying the 3D geographic containers for the second set of the UEs based on the second locations, determining the container correlation factors for the identified 3D geographic containers, selecting some of the second set of the UEs for the shared wireless resource block based on the container correlation factors for the identified 3D geographic containers; and wirelessly transferring user data to the selected ones of the second set of the UEs over the shared 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
June 18, 2021